UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
WILMINGTON SAVINGS FUND
SOCIETY, FSB, D/B/A CHRISTIANA
TRUST, NOT INDIVIDUALLY BUT AS
TRUSTEE FOR PRETIUM MORTGAGE
ACQUISTION TRUST,                                              ORDER ADOPTING EPORT
                                                               AND RECOMMENDATION
                          Plaintiff,                           18-CV-2036 (DRH)(AYS)
-against-

LILLIAN COSTA,
                           Defendant.
-------------------------------------------------------X

        Presently before the Court is the Report and Recommendation of Magistrate Judge Anne

Y. Shields, dated November 8, 2018, recommending (1) that the Court grant Plaintiff’s motion

for default judgment and that Plaintiff be awarded damages as follows: (a) $231,790.56 in unpaid

principal under the Note; (b) $34,801.55 in interest accrued through the date of the Report and

Recommendation, with additional per diem interest to be calculated at a rate of $30.16 per day

through the date that judgment is entered, (c) post-judgment interest, to be calculated by the

Clerk of the Court, pursuant to 28 U.S.C. § 1961(a), and (d) $2,525.00 in attorney’s fees and

$620.00 in costs and disbursements; (2) that an Order similar to Plaintiff’s proposed Judgment of

Foreclosure and Sale, but consistent with the Report and Recommendation, be entered and that a

referee be appointed to effectuate the sale of the Property; and (3) that Plaintiff’s application to

reform the legal description of the Mortgage as recorded on December 8, 2010 in Liber 22018,

page 135 in the Office of the Suffolk County Clerk, be granted.

        More than fourteen (14) days have passed since service of the Report and

Recommendation and no objections have been filed.




                                              Page 1 of 3
       Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the Report

and Recommendation for clear error, and finding none, now concurs in both its reasoning and its

result. Accordingly, the Court adopts the November 8, 2018 Report and Recommendation of

Judge Shields as if set forth herein. Accordingly,

       IT IS HEREBY ORDERED THAT Plaintiff’s motion for default judgment is granted

and Plaintiff is awarded damages as follows: (a) $231,790.56 in unpaid principal under the Note;

(b) $34,801.55 in interest accrued through the date of the Report and Recommendation, with

additional per diem interest to be calculated at a rate of $30.16 per day through the date that

judgment is entered, (c) post-judgment interest, to be calculated by the Clerk of the Court,

pursuant to 28 U.S.C. § 1961(a), and (d) $2,525.00 in attorney’s fees and $620.00 in costs and

disbursements; and

       IT IS FURTHER ORDERED THAT Plaintiff’s application to reform the legal

description of the Mortgage as recorded on December 8, 2010 in Liber 22018, page 135 in the

Office of the Suffolk County Clerk, is granted and that the legal description is hereby amended

to read as follows:

                        ALL that certain parcel of land, with the buildings and
                improvements thereon erected, situate, lying and being in the Town of
                Babylon, County of Suffolk, and State of New York, being known and
                designated as follows, as shown on a certain map entitled, “Map of Plot
                #2 of Deer Park, property of Deer Park Investment Company,” filed in
                the Office of the Clerk of the County of Suffolk on December 12, 1892,
                as Map No. 118, known and Designated as Lots 67, 68, part of Lots 1 to
                4, Block 205; said lots being bounded and described as follows:
                        BEGINNING at a point on the easterly side of West 24th Street
                distant 75 feet southerly from the corner formed by the intersection of the
                easterly side of West 24th Street with the southerly side of Oakland
                Avenue;
                        RUNNING THENCE North 73 degrees 18 minutes 30 seconds
                East 100 feet;
                        THENCE South 16 degrees 41 minutes 30 seconds East 75 feet;



                                        Page 2 of 3
                        THENCE South 73 degrees 18 minutes 30 seconds West 100 feet
                to the easterly side of West 24th Street;
                        THENCE along the easterly side of West 24th Street, North 16
                degrees 41 minutes 30 seconds West 75 feet to the point or place of
                beginning.

And

       IT IS FURTHER ORDERED that on or before December 31, 2018, Plaintiff shall

submit a revised proposed Judgment of Foreclosure and Sale consistent herewith under cover of

letter. To the extent Plaintiff wishes to propose one or more individuals for the Court to consider

to serve as referee to conduct the sale, the letter shall include the names and qualifications of said

individuals.

       SO ORDERED.

Dated: Central Islip, New York                          s/ Denis R. Hurley
       November 28, 2018                               Denis R. Hurley
                                                       United States District Judge




                                         Page 3 of 3
